ALLOWABILITY NOTICE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Schweers on 03/03/2021.

The application has been amended as follows: 

Claims 8, 9 and 21-30 are canceled. 
Claims 1, 4-7 and 10-12 are allowable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous objection to claim 1 is withdrawn in response to Applicant’s amendments to the claim.
The rejection of claims under 35 U.S.C. 103(a) is withdrawn in response to Applicant’s amendments to the claims. 
	The rejection of claims on the ground of non-statutory double patenting over US Patent No. 9,207,181 B2 is withdrawn in response to Applicant’s amendments to the claims.

	The closest prior art is Polito et al., US Patent No. 6,136,610 (previously of record); however Polito et al. fails to teach an analyzer consistent with Applicant’s programmed machine. Applicant’s system differs from Polito’s system because Applicant is reciting a “processor...to receive signal from the detector and to evaluate a ratio of a signal detected from all or a portion of the first population of mobilizable, detectable particles to a cut-off value to determine a presence or absence of analyte in the sample based on the ratio”, the claim recites “a memory storing the cut-off value, wherein the cut-off value is an exponentially transformed signal from all or a portion of the second population of mobilizable, detectable particles, adjusted by a constant value empirically determined for a manufacturing lot comprising the test device”. The prior art fails to teach a memory storing a cutoff, wherein the cutoff value is an exponentially transformed signal from all or a portion of the second population of mobilizable, detectable particles, adjusted by a constant value empirically determined for a manufacturing lot comprising the test device.  


Information Disclosure Statement
The information disclosure statement (IDS) filed 12/15/2020 has been considered, initialed and is attached hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641